Citation Nr: 0927171	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  05-08 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel



INTRODUCTION

The Veteran served on active military service from April 1966 
to January 1970.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island, which continued the previously assigned rating 
for service-connected PTSD (30 percent), and denied 
entitlement a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
In a May 2005 rating decision, the RO assigned a temporary 
total rating from August 30, 2004 to November 30, 2004 for 
service-connected PTSD, and continued the previously assigned 
30 percent rating, effective December 1, 2004.  In an August 
2005 rating decision, the RO increased the rating to 50 
percent effective November 21, 2003 (exclusive of the period 
of temporary total disability from August 30, 2004 to 
November 30, 2004) for the Veteran's PTSD.  However, the 
issue of entitlement to a higher disability evaluation for 
PTSD remains before the Board.  See AB v. Brown, 6 Vet. App. 
35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).

In August 2007, the Board remanded the appeal to the RO for 
additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the provisions of the VCAA, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as 
interpreted by the United States Court of Appeals for 
Veterans Claims (the Court), are applicable to this appeal.  
As the case is being remanded for further development, the 
AMC/RO must ensure that adequate VCAA notice as to all 
elements of the claim is provided, including the notice 
requirements pertaining to increased ratings outlined in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

In an August 2007 Remand, the Board instructed the RO to 
schedule the Veteran for a comprehensive VA orthopedic 
examination by a physician to assess his service-connected 
musculoskeletal disabilities and to provide an opinion 
regarding his ability to obtain and maintain substantially 
gainful employment.  In January 2009, such an examination and 
opinion was provided by a VA physician.  In addition, on the 
same date he was provided with a thorough VA scars 
examination and opinion conducted by a nurse practitioner.  
The Board finds that an additional VA orthopedic or scars 
examination is not warranted because the orthopedic examiner, 
a physician, thoroughly examined the functional effects of 
the Veteran's service-connected physical disabilities, which 
involve the scars, and he provided a rationale for his 
opinion.

The Board notes, however, that the most recent VA PTSD 
examination was conducted in June 2005.  Accordingly, the RO 
should schedule the Veteran for a PTSD examination by a 
psychiatrist for the purpose of obtaining an opinion 
regarding whether the Veteran's service-connected PTSD and 
service-connected physical disabilities preclude him from 
obtaining and maintaining substantially gainful employment.  

Because the issue of TDIU is inextricably intertwined will 
the issue of an increased rating for service-connected PTSD, 
it will be held in abeyance pending completion of the 
additional development and readjudication requested on the 
PTSD issue.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the Veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
meets the notice requirements pertaining 
to increased ratings outlined in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

2.  The AMC/RO should contact the Veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all VA 
and non-VA medical care providers who 
treated the Veteran for PTSD since July 
2005.  After the Veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow them the opportunity to 
obtain and submit those records for VA 
review. 

3.  The Veteran should be afforded a VA 
PTSD examination and opinion by a 
psychiatrist or psychologist.  All 
indicated tests and studies are to be 
performed.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.   
The examination must be conducted 
following the protocol in VA's Disability 
Examination Worksheet for VA PTSD -Review 
Examination, revised on May 1, 2007.  The 
examination must respond to the 
instructions contained therein.  The 
purpose of the examination and opinion is 
to determine whether the Veteran's 
service-connected PTSD and service-
connected physical disabilities preclude 
him from obtaining and maintaining 
substantially gainful employment.  All 
indicated tests and studies are to be 
performed.  

The Board recognizes that psychiatrists 
do not receive specialized training in 
musculoskeletal disabilities.  However, 
given psychiatrists' general medical 
training in medical school and the 
comprehensive VA orthopedic and scars 
examination reports dated in January 
2009, the Board requests the VA 
psychiatrist to assess whether the 
Veteran is totally disabled based on his 
service-connected psychiatric and/or 
service-connected physical disabilities.  

Following a review of the claims folder 
and an examination of the Veteran, the 
examiner should state whether it is as 
least as likely as not (50 percent 
probability or greater) that the 
Veteran's service-connected PTSD alone or 
in combination with service-connected 
physical disabilities preclude him from 
obtaining and maintaining substantially 
gainful employment.  Sustainable reasons 
and bases are to be included with the 
opinion.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
on appeal remains denied, the Veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




